DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Response to Amendment
This action is in response to the communications and remarks filed on 05/03/2022. Claims 1-11 and 13-15 have been amended. Claims 16-17 have been newly added. Claims 1-17 have been examined and are pending.
Acknowledgement to Applicant's amendment to claims  4-6, 8, and 11 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 4-6, 8, and 11 is hereby withdrawn.
Applicants’ arguments in the instant Amendment, filed on 05/03/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Rejection Under 35 U.S.C. § 103 ... Independent claim 1, as amended, recites: 
		An attack situation visualization device comprising: a memory that stores instructions; and at least one processer configured to process the instructions to: analyze a log in which information about a cyberattack is recorded and specify at least either of a source of a communication related to the cyberattack and a destination of a communication related to the cyberattack; [[and]] generate display information allowing display of an image in which an image representing a map, a source image representing the source, and a destination image representing the destination are arranged on the map; when a correspondence relation between the source and the destination to which a communication related to the cyberattack is transmitted from the source is specified, generate the display information including an attack situation image visualizing a drawing element indicating the cyberattack between the source and the destination, and at least either of a traffic volume and a communication frequency of a communication related to the cyberattack between the source and the destination; and change any one or any combination of a shape of the drawing element, a hue of the drawing element, a pattern of the drawing element and an animation method of the drawing element according to the traffic volume and the communication frequency... 
		In particular, Yadav discloses a data representation which includes a number of attacks and a degree of the attacks. However, Yadav does not disclose a drawing element that indicates "the cyberattack between the source and the destination." Yadav also does not teach or suggest modifying characteristics of such a drawing element. Therefore, Yadav does not teach or suggest these features of claim 1. 
Examiner respectfully disagrees with the Applicant’s arguments. The Examiner respectfully submits that while Yadav does disclose the amended claim limitation of: “...a drawing element that indicates the cyberattack between the source and the destination." Yadav describes a collapsible core chart in the form of a chord chart visualization of bi-directional flows that determines relationships and allows adjustments to customize the views via a user interface (UI) [Yadav, ¶¶0640-0642]. It is well known in the art that chord charts depict color arcs for various boundaries of data; in this case the flow of data from source to destination.
Moreover, the specification states that in para 0089: “...attack situation image 201 e includes a drawing element (an object drawn in an image, hereinafter described as an “attack line”) representing an attack directed from a source to a destination.... example embodiment is not limited thereto... an attack line may be expressed by use of a suitable line (a straight line or a curve) linking a source to a destination.”
Hence, Examiner identified Hideshima previously used prior art to be applied since in section 3.4.1 Integrated View: Integrated View consists of a world map, IP Matrix, and a time-diagram shown in Fig. 2, where arcs on the map indicate the source and the destination of each attack. 
As such, Hideshima is used to reject this limitation of claim 1 below.
Applicant’s arguments: “Hideshima also does not teach or suggest these features. Accordingly, the cited references do not teach or suggest these features of claim 1. Therefore, claim 1 is patentable over the cited references.”
The Examiner disagrees with the Applicant’s arguments. The Examiner respectfully submits that Hideshima is maintained and does teach or suggest the features which have been discussed above and rejected below.
Applicant’s arguments: “Independent claims 14 and 15 recite features similar to those discussed above with respect to claim 1, and are therefore patentable over the cited references for at least reasons similar to those discussed above. 
		Claims 2-4, 6, 7 and 13 are patentable over the cited references for at least the reasons discussed above due to their respective dependencies.” 
The Examiner respectfully submits that by virtue of dependencies, claims 2-4, 6-7, and 13 are rejected below by Hideshima, in view of Yadav.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	
Claims 1-4, 6-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hideshima et al., hereinafter (“Hideshima”), "STARMINE : A Visualization System for Cyber Attacks", Proceedings of the 2006 Asia-Pacific Symposium on Information Visualization, 2006, Vol. 60, Pages 131-138 (8 pages total), was submitted in 02/14/2020 IDS, in view of, Yadav et al, hereinafter (“Yadav”), US PG Publication (20160359872 A1).
Regarding currently amended claims 1 and 14-15,  Hideshima teaches an attack situation visualization device comprising: [Hideshima, Abstract: STARMINE: a cyber threat monitoring system that synchronizes and simultaneously analyzes threats]
a memory that stores instructions; [Hideshima, 3.2 Cyber Threat Monitoring System: runs a stored program like cron daemon to collect sensor data used in visualization; A general purpose computer] and 
at least one processer configured to process the instructions to: [Hideshima, 3.2 Cyber Threat Monitoring System: that runs on RedHat Linux 9.0 and MacOS 10.2 that run cron daemon to collect sensor data used in visualization; A general purpose computer]
the at least one processer configured to process the instructions to: analyze a log in which information about a cyberattack is recorded and specify at least either of a source of a communication related to the cyberattack and a destination of a communication related to the cyberattack; [Hideshima, 2.1 Geographical Visualization: We can even plot the primary source and the destination of the attack on the map. 3.1 Overview: As shown in Fig. 2 STARMINE "integrates the geographical view, the logical view, and the temporal view in 3-D space." 3.3 Information flow: "Figure 5 shows the information flow in STARMINE. The system uses an alert log gathered by the cyber threat monitoring system. The user first selects an alert log which he or she wants to visualize. The system analyzes information from the selected alert log. The information used in the system are : (1) type of attack (i.e. signature name in Snort), (2) date, (3) time, (4) source IP address, and (5) destination IP address." 3.5: snort recorded alerts: on Sasser.D worm as ”ICMP PING NMAP” or “Welchia as ”ICMP PING CyberKit 2.2 Windows”]
generate display information allowing display of an image in which an image representing a map, a source image representing the source, and a destination image representing the destination are arranged on the map;
when a correspondence relation between the source and the destination to which a communication related to the cyberattack is transmitted from the source is specified, generate the display information including an attack situation image visualizing a drawing element indicating the cyberattack between the source and the destination, and at least either of a traffic volume and a communication frequency of a communication related to the cyberattack between the source and the destination. [Hideshima , 1 Introduction: a visualization system for cyber threat monitoring, named STARMINE, which integrates three different views of cyber threats – geographical, logical, and temporal. 2.2 Logical Visualization: If an attack is observed, the source of the attack is plotted on the corresponding coordinates on the matrix. 2.4 Integration: In summary, the geographical visualization is appropriate to show both statistical information and geographical location. 3.4.1 Integrated View: Integrated View consists of a world map, IP Matrix, and a time-diagram shown in Fig. 2, where arcs on the map indicate the source and the destination of each attack. On the right side of Fig. 2, the time-diagram shows the time transition of the amount of attacks where the graph dynamically changes depending on the amount of data and date. 4.5 Related Work: VisFlowConnect visualizes traffic between an internal network and an outer network using a line. 4.3 Future Work/visualizing multiple attacks: visualizes different kinds of attacks simultaneously that shows us the relation between the different attacks.] 
While Hideshima teaches the drawing element [Hideshima, 3.4.1 Integrated View: Integrated View consists of a world map, IP Matrix, and a time-diagram shown in Fig. 2, where arcs on the map indicate the source and the destination of each attack.]; however, Hideshima fails to explicitly teach but Yadav teaches change any one or any combination of a shape of the drawing element, a hue of the drawing element, a pattern of the drawing element and an animation method of the drawing element according to the traffic volume and the communication frequency. [Yadav, ¶¶0640-0642: an application dependency map (ADM) in the form of a collapsible core chart in the form of a chord chart; where data flows from one logical entity to another logical entity can be visualized as a bi-directional relationships to determine needed adjustments to be performed via a user interface (UI). Examiner interprets that chord charts display different colored arcs as analogous to any combination of a shape of the drawing element; where chord charts are well known in the art]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of STARMINE : A Visualization System for Cyber Attacks of Hideshima before him or her by including the teachings of system for monitoring and managing datacenters of Yadav. The motivation/suggestion would have been obvious to try to modify the integrative/ geographical visualization that shows statistical information of cyber attacks, and the geographical location of the source and the destination of each attack as taught by Hideshima by adding the adjustments aspects of the UI for data flow via a chord chart of the visualization system of Yadav [Yadav, ¶¶0441-0443].

Regarding currently amended claim 2, the combination of Hideshima and Yadav teach claim 1 as described above.
Hideshima teaches when the source of a communication related to the cyberattack is specified from the log [Hideshima, 3.3 Information flow, ¶1: alert log gathers and selects alert where the information includes: source IP address of attack]; however, Hideshima fails to explicitly teach but Yadav teaches wherein, the at least one processer is further configured to process the instructions to: 
when the source of a communication related to the cyberattack is specified from the log and the destination of a communication related to the cyberattack is not specified, generate the display information allowing display of a first source image being the source image representing the source, [Yadav, ¶0026: malware detection module 166 can be provided with examples of network states corresponding to an attack and network states corresponding to normal operation. Malware detection module 166 can then analyze network traffic flow data to recognize when the network is under attack. ¶0292: The map of the topology can provide a historical snapshot of traffic which can identify the sequence and order of network elements (VMs, hypervisors, switches) and addresses (IP addresses and subnets) along different communication paths. This information can be used to determine which elements, IP addresses, and subnets should be involved in a particular communication. Thus, a spoofed packet can be detected by comparing the actual elements, IP addresses, and subnets which handled the packet with those that are to be expected based on the historical information and the map of the topology. ¶0389: After the application dependencies are mapped and the policies are defined, network traffic is pre-processed in the policy pipeline for further analysis. For each flow, the source endpoint of the flow is mapped to a source endpoint group (EPG) and the destination endpoint of the flow is mapped to a destination EPG. ] and, 
when both the source and the destination of a communication related to the cyberattack are specified from the log, generate the display information allowing display of a second source image being the source image representing the source and being different from the first source image. [Yadav, ¶0443: log server is repository for logs. ¶¶0450-0452: Exploration occurs by providing visualization of a searched protocol's data flow(s) to ascertain the typical from the atypical flow. Each flow has a record of many variables or dimensions. Displaying a dataflow in a parallel coordinate chart. Examples of dimensions consumer host, open source host, provider host. Furthermore overlaying data flows in a protocol on top of each other, in the parallel coordinate chart, represents a concentration of flows. The concentration of flows allows a user to visualize, among other things, the relationship between the flows and observe typical flows.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of STARMINE : A Visualization System for Cyber Attacks of Hideshima before him or her by including the teachings of system for monitoring and managing datacenters of Yadav. The motivation/suggestion would have been obvious to try to modify the integrative/ geographical visualization that shows statistical information of cyber attacks, and the geographical location of the source and the destination of each attack as taught by Hideshima by parallel views of the visualization system of Yadav [Yadav, ¶¶0441-0443].
	
Regarding currently amended claim 3, the combination of Hideshima and Yadav teach claim 1 as described above.
Hideshima teaches when the source of a communication related to the cyberattack is specified from the log [Hideshima, 3.3 Information flow, ¶1: alert log gathers and selects alert where the information includes: source IP address of attack]; however, Hideshima fails to explicitly teach but Yadav teaches the at least one processer is further configured to process the instructions to: 
when the destination of a communication related to the cyberattack is specified from the log and the source of a communication related to the cyberattack is not specified, generate the display information allowing display of a first destination image being the destination image representing the destination, [Yadav, ¶0462:Tagging can be hierarchical. For example, in addition to annotating a flow as an Attack flow, the traffic monitoring system can also specify the type of attack, e.g., malware, scan, DDoS, etc. As another example, the Geo tag can classify a flow according to country, state, city, etc. ¶¶0450-0452: Exploration occurs by providing visualization of a searched protocol's data flow(s) to ascertain the typical from the atypical flow. Each flow has a record of many variables or dimensions. Displaying a dataflow in a parallel coordinate chart. Examples of dimensions consumer host, open source host, provider host, destination host. Furthermore overlaying data flows in a protocol on top of each other, in the parallel coordinate chart, represents a concentration of flows. The concentration of flows allows a user to visualize, among other things, the relationship between the flows and observe typical flows.] and, 
when both the source and the destination of a communication related to the cyberattack are specified from the log, generate the display information allowing display of a second destination image being the destination image representing the destination and being different from the first destination image. [See Yadav, ¶0462; ¶¶0123-0124: The data from a flow of two or more sensors assigned to different shards/collectors will be fragmented as different portions of the flow are received by different collectors; scaling by using at least two layers of sharding to ensure that flows captured by different sensors in a communication are mapped to the same layer 2 collector regardless of which two sensors are involved in the communication. Hence, Examiner interprets the various data variables or dimensions being displayed, as a second or more based on various differently configured sensors capturing packets in a packet log. ¶¶0450-0452: Exploration occurs by providing visualization of a searched protocol's data flow(s) to ascertain the typical from the atypical flow. Each flow has a record of many variables or dimensions. Displaying a dataflow in a parallel coordinate chart. Furthermore overlaying data flows in a protocol on top of each other, in the parallel coordinate chart, represents a concentration of flows. The concentration of flows allows a user to visualize, among other things, the relationship between the flows and observe typical flows. Hence, Examiner interprets that captured packets can generate different flow displayed in either parallel and/or overlay.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of STARMINE : A Visualization System for Cyber Attacks of Hideshima before him or her by including the teachings of system for monitoring and managing datacenters of Yadav. The motivation/suggestion would have been obvious to try to modify the integrative/ geographical visualization that shows statistical information of cyber attacks, and the geographical location of the source and the destination of each attack as taught by Hideshima by adding parallel views of the visualization system of Yadav [Yadav, ¶¶0441-0443].

Regarding currently amended claim 4, the combination of Hideshima and Yadav teach claim 1 as described above.
Hideshima teaches wherein, the at least one processer is further configured to process the instructions to: 
when both the source and the destination related to the cyberattack are specified from the log, calculate the traffic volume related to the cyberattack between the source and the destination, [Hideshima, 3.3 Information flow, para 1: The user first selects an alert log which he or she wants to visualize. The system analyzes information from the selected alert log. The information used in the system are: (1) type of attack (i.e. signature name in Snort), (2) date, (3) time, (4) source IP address, and (5) destination IP address.
para 3: Then, the user selects the type of the attack he or she wants to visualize (Fig.4). When selecting the attack, the system gives the following information: (1) amount of attacks, (2) relative percentage of attacks, and (3) name of attacks. In the same time, statistics of each attack are estimated. Hence, Examiner interprets that traffic volume is analyzes as a means to synthesize or calculate statistics of various log parameters] and 
generate the display information causing a shape of the attack situation image to change depending on a change in the traffic volume. [Hideshima, 3.4 – Integrated View, para 3: On the right, there is a time-diagram. This graph shows time transition of the amount of attacks. The scale of the graph dynamical changes depending on the amount of data and date. 4.4 – Related work, para 5: Snort View (Koike 2004) visualizes Snort logs using a time-diagram. It shows each attack as an icon whose shape and color indicates the type and priority of the attack. It overlays a histogram of the attack on each icon, which helps to avoid overwhelming the screen large numbers of the same icon]
Regarding currently amended claim 6, the combination of Hideshima and Yadav teach claim 
Hideshima teaches wherein the at least one processer is further configured to process the instructions to:  6PRELIMINARY AMENDMENTAttorney Docket No.: Q251884 Appln. No.: Entry into National Stage of PCT/JP2017/023889 calculate, from the log, a source traffic volume being a traffic volume of a communication related to the cyberattack transmitted from the source, and a destination traffic volume being a traffic volume of a communication related to the cyberattack transmitted to the destination, [See Hideshima, 3.3 Information flow, para 1: The user first selects an alert log which he or she wants to visualize. The system analyzes information from the selected alert log. The information used in the system are: (1) type of attack (i.e. signature name in Snort), (2) date, (3) time, (4) source IP address, and (5) destination IP address.
para 3: Then, the user selects the type of the attack he or she wants to visualize (Fig.4). When selecting the attack, the system gives the following information: (1) amount of attacks, (2) relative percentage of attacks, and (3) name of attacks. In the same time, statistics of each attack are estimated. Hence, Examiner interprets that traffic volume is analyzes as a means to synthesize or  calculate statistics of various log parameters] and 
generate the display information causing a shape of the source image to change depending on a change in the source traffic volume and causing a shape of the destination image to change depending on a change in the destination traffic volume. [Hideshima, 3.4 – Integrated View, para 3: On the right, there is a time-diagram. This graph shows time transition of the amount of attacks. The scale of the graph dynamical changes depending on the amount of data and date. 4.4 – Related work, para 5: Snort View (Koike 2004) visualizes Snort logs using a time-diagram. It shows each attack as an icon whose shape and color indicates the type and priority of the attack. It overlays a histogram of the attack on each icon, which helps to avoid overwhelming the screen large numbers of the same icon].

Regarding currently amended claim 7, the combination of Hideshima and Yadav teach claim 1 as described above.
However, Hideshima fails to explicitly teach but Yadav teaches wherein the at least one processer is further configured to process the instructions to: generate the display information causing a hue of the source image to change according to information indicating an attacker to which the source belongs and causing a hue of the destination image to change according to information indicating a victim to which the destination belongs. [Yadav 20160359872 A1, ¶0443: provide a vulnerability graph based on vulnerability indexes; we map out other hosts to which the first host can connect to and determine the vulnerability indexes for those other hosts. The severity of vulnerability can be indicated by color (e.g., red) intensity (a hue of the source image to change according to information indicating an attacker to which the source belongs) so that we end up with a graph indicating vulnerability and severability of vulnerability in this sit. For example, suppose that a host is an authentication server and its vulnerability index is severe. In this situation, the entire network topology would end up bright red (causing a hue of the destination image to change according to information indicating a victim to which the destination belongs) because of the authentication server potentially connects to/from every other host in the network.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of STARMINE : A Visualization System for Cyber Attacks of Hideshima before him or her by including the teachings of system for monitoring and managing datacenters of Yadav. The motivation/suggestion would have been obvious to try to modify the integrative/ geographical visualization that shows statistical information of cyber attacks, and the geographical location of the source and the destination of each attack as taught by Hideshima by adding the color intensity, severity feature of the visualization system of Yadav [Yadav, ¶¶0441-0443].


Regarding currently amended claim 13, the combination of Hideshima and Yadav teach claim 1 as described above.
However, Hideshima fails to explicitly teach but Yadav teaches wherein the at least one processer is further configured to process the instructions to: 
associate the source with the destination, based on a response acquired by transmitting at least either of source specification information indicating the source recorded in a log allowing specification of only the source of a communication related to the cyberattack, out of the log, and destination specification information indicating the destination recorded in a log allowing specification of only the destination of a communication related to the cyberattack, out of the log, to one or more information sources each providing information in response to a request received through a communication network; [Yadav, See ¶¶0012 and 0048-0049: flow log from collector; flow can be a connection between two endpoints in a datacenter. The collector can then send the flow log to the analytics module. ¶0017: The network traffic data can include information describing the communication on all layers of the Open Systems Interconnection (OSI) model; the network traffic data can include: requesting process. ¶0035: web frontend 122 can receive inputs from a network administrator to configure network traffic monitoring system 100 or components of the datacenter. These instructions can be passed through serving layer 118 to be sent to configuration and image manager 102; ¶¶0133 and 0135: This disclosure allows the collector to dynamically adjust the granularity of different subsets of data for improved scalability while maintaining accuracy.  ¶¶0024-0025: This map can be instructive when analytics module 110 attempts to determine a root cause of a failure; analytics module 110 can associate edges of an application dependency map with expected latency, bandwidth, etc. for that individual edge. Analytics module 110 can establish patterns and norms for component behavior. ¶0027: policy data 112 can include endpoint group (EPG) data 114, which can include the mapping of EPGs to IP addresses and/or MAC addresses.  ¶¶0382, 0384 and 0388-0389: traffic monitoring system policy pipeline composed of four steps/modules; (3) Flow Pre-Processing – For each flow, the source endpoint of the flow is mapped to a source endpoint group (EPG) and the destination endpoint of the flow is mapped to a destination EPG.] and
generate the display information including the attack situation image related to the cyberattack between the source specification information and the destination specification information that are associated. [Yadav, ¶0030: detected attacks or anomalous network traffic generated based on comparing expected with actual network conditions in traffic flow, like if a traffic flow varies from its historical signature (packet size, transport control protocol header options, etc.) it may be an attack. ¶0034: Web frontend 122 can be configured to allow a user to “drill down” on information sets to get a filtered data representation (i.e. can present the data in bar charts, core charts, tree maps, acyclic dependency maps, line graphs, tables, etc.) specific to the item the user wishes to drill down to; individual traffic flows, components, view traffic flows, application dependency maps, network topology, etc.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of STARMINE : A Visualization System for Cyber Attacks of Hideshima before him or her by including the teachings of system for monitoring and managing datacenters of Yadav. The motivation/suggestion would have been obvious to try to modify the integrative/ geographical visualization that shows statistical information of cyber attacks, and the geographical location of the source and the destination of each attack as taught by Hideshima by adding drilled down feature of the visualization system of Yadav [Yadav, ¶0030].

Regarding new claims 16, the combination of Hideshima and Yadav teach claim 1 as described above.
Hideshima teaches wherein the drawing element extends between the source and the destination. [See Hideshima, Fig. 2 and 3.4.3 Map View: the source and the destination of the attacks are linked by an arc. Examiner interprets the link to be the extension of two points: source to destination]

Regarding new claims 16, the combination of Hideshima and Yadav teach claim 1 as described above.
Hideshima teaches wherein the drawing element extends from the source to the destination. [See Hideshima, Fig. 2 and 3.4.3 Map View: the source and the destination of the attacks are linked by an arc. Examiner interprets the link to be the extension of two points: source to destination]

Conclusion                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sakinah White Taylor/Primary Examiner, Art Unit 2497